Citation Nr: 1724256	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-28 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) prior to August 1, 2016.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from March 1980 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision (as to a back disability) and a September 2014 rating decision (as to entitlement to a TDIU).  Both decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The back disability issue was remanded by the Board for additional development in January 2015, and both issues were remanded by the Board for development in May 2015.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2013.  A transcript of that hearing is of record.  

During the pendency of the appeal, an April 2017 rating decision granted entitlement to a TDIU, effective from August 1, 2016.  As this does not represent a complete grant of the benefit sought for the entirety of the rating period on appeal, the remaining TDIU issue for appellate consideration is as characterized on the title page of this decision.

The issue of entitlement to a TDIU prior to August 1, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The evidence of record demonstrates that it is at least as likely as not that degenerative disc disease (DDD) of the lumbosacral spine with spondylolisthesis and canal stenosis is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for DDD of the lumbosacral spine with spondylolisthesis and canal stenosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Reasons and Bases

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  The Veteran claims entitlement to service connection on a direct-incurrence basis.  To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The Veteran contends that his current back disability is related to his in-service experiences of parachute jumping.  His DD214 indicates that he received a parachute badge, and the Veteran has submitted logs of parachute jumping.  The Veteran's service treatment records (STRs) contain a March 1982 notation of low back pain due to lifting weights with an assessment of acute muscle strain of distal latissimus dorsi.  In his September 1984 separation examination, the examiner checked the box for a normal spine on the first page, but wrote that the Veteran suffered from chronic low back pain on the second page.  The Veteran testified in his hearing that he experienced a bad parachute jump in March 1982 such that he could not get out of bed the next morning.  The Veteran stated that he has experienced back pain since his experiences of parachute jumping in service.  The Veteran also wrote in his notice of disagreement that he did not seek treatment for his back pain after parachute jumps because it would be a violation of the macho code that was part of his environment in service.

Post service treatment records reflect that the Veteran reported on several occasions, including as early as July 2010, that his back pain started in service.  The Veteran submitted an August 2015 letter from a registered nurse who reviewed the claims file and provided a detailed positive etiological opinion.  After significant discussion of the evidence in the Veteran's claims file, the registered nurse ultimately concluded that, based on the Veteran's in-service parachuting activities and complaints of chronic back pain while still in service, it is at least as likely as not that the Veteran's current diagnosis of multilevel DDD, spondylolisthesis, and severe canal stenosis, which includes the current symptom of back pain, is a result of his in-service activities.  This opinion was echoed by an October 2016 VA treatment note, which discussed the March 1982 notation of back pain in the Veteran's STRs and concluded that it is likely based on the Veteran's history, area of expertise, and review of the medical records that his L5-S1 spondylolisthesis is a result of his military service. 

Although the Veteran has contended that his low back pain is due to in-service parachute jumps, there is also evidence of significant post-service trauma.  A June 1993 private medical record indicates that the Veteran's rope snapped while rappelling, resulting in multiple injuries including pain on the right side of the back.  X-ray findings were consistent with DDD.  Additionally, a May 2010 VA treatment note indicates that the Veteran reported he has had back pain for nine years, which is inconsistent with the history of back pain since service given in treatment notes from July 2010 and later.  

A January 2011 VA examination report contained a negative etiological opinion because the Veteran's STRs indicated muscle strain, which is an acute and self-limited condition.  The examiner found no documented chronic lower back disability or treatment while in active service.  A supplemental medical opinion was obtained in July 2016 to allow the examiner to address the Veteran's report of severe back pain after a parachute jump in 1982, the notation of chronic low back pain on the September 1984 examination, and his lay statement of experiencing back pain since service.  The examiner provided another negative opinion, opining that the Veteran's March 1982 muscle strain was acute and self-limited, and reiterated that there was no chronic back disability or treatment in service.  The examiner noted the June 1993 post-service accident while rappelling, and asserted that 1993 is a significant period of time after separation of service, indicating a lack of continuation of care since service.  The examiner also opined that the Veteran's DDD is more likely from his long-standing occupation as a security guard and part of generalized degeneration due to age.  Unfortunately, the examiner once again failed to address the Veteran's report of parachute injuries, the September 1984 separation examination notation of chronic low back pain, and the Veteran's competent lay statement of pain since service.  As the examination report does not address highly relevant facts of the record, it is of limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  

The Board finds that the evidence supports a finding that the Veteran's current back disability was caused by or is the result of his in-service parachute jumps.  Although the inconsistent statements regarding when the back pain began and the post-service injury of falling while rappelling weigh against such a finding, the August 2015 private opinion is compelling evidence in favor of service connection.  Specifically, the opinion addresses the June 1993 rappelling accident by stating that DDD is a slow progressing condition, meaning that the DDD diagnosed in 1993 would not have been caused by the rappelling accident.  The registered nurse explained that the 1993 post-service rappelling injury more than likely aggravated the ongoing symptoms from the Veteran's in-service back injuries, but that the underlying degenerative pathology that began in service was more than likely still present.  The medical evidence of record thus indicates that the Veteran suffered from slow progressing DDD in June 1993, which is more probative than a single inconsistent history given by the Veteran, and weighs heavily in favor of finding that the Veteran's DDD is a result of his service.

It is at least as likely as not that the Veteran's back disability was caused by or incurred in service.  Entitlement to service connection for DDD of the lumbosacral spine with spondylolisthesis and canal stenosis is thus granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for DDD of the lumbosacral spine with spondylolisthesis and canal stenosis is granted.


REMAND

The issue of entitlement to a TDIU prior to August 1, 2016 cannot be decided until the Veteran's now service-connected low back disability is rated, and the effect of that rating on the Veteran's combined schedular rating is determined.  The TDIU issue is thus remanded to allow the AOJ an opportunity to rate the newly service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1. Issue a rating decision which implements the Board's grant of service connection for DDD of the lumbosacral spine with spondylolisthesis and canal stenosis, and assign an initial rating therefor.  Notice of the rating and effective date, along with his appellate rights, should be provided to the Veteran and his representative.

2. Thereafter, readjudicate the issue of entitlement to a TDIU prior to August 1, 2016 with consideration of the Veteran's service-connected low back disability and its rating.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


